Case 1:19-cr-00101-RJS-DBP Document 40 Filed 03/17/21 PageID.97 Page 1 of 2




Jacob L. Fonnesbeck (#14176)
  jfonnesbeck@smithwashburn.com
SMITH WASHBURN, LLP
8 East Broadway, Suite 320
Salt Lake City, UT 84111
Telephone: (801) 584-1800
Facsimile: (801) 584-1820

Attorneys for Ryan Mower

                        IN THE UNITED STATES DISTRICT COURT

                                     DISTRICT OF UTAH

 UNITED STATES OF AMERICA,                        NOTICE OF WITHDRAWAL OF
                                                  COUNSEL
        Plaintiff,
                                                  Case No. 1:19-cr-00101-RJS
 v.
                                                  Judge Robert J. Shelby
 RYAN MOWER,
                                                  Magistrate Dustin B. Pead
        Defendant.
       Pursuant to DUCrimR 57-12 and DUCivR 83–1.4, Jacob L. Fonnesbeck of Smith

Washburn, LLP, hereby withdraws as counsel of record for Defendant Ryan Mower.

       D. Loren Washburn of Armstrong Teasdale, LLP shall continue to represent Mr. Mower

in this case. There are no motions pending, hearings scheduled, or upcoming trial date.

DATED: March 17, 2021                               SMITH WASHBURN, LLP

                                                           /s/ Jacob L. Fonnesbeck
                                                    Jacob L. Fonnesbeck
                                                    Attorneys for Ryan Mower




                                                               NOTICE OF WITHDRAWAL OF COUNSEL
                                                                    CASE NO. 1:19-CR-00101, PAGE 1
Case 1:19-cr-00101-RJS-DBP Document 40 Filed 03/17/21 PageID.98 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that on March 17, 2021, the foregoing NOTICE OF WITHDRAWAL

OF COUNSEL was served on all parties below at the time of filing via email:

       John W. Huber
       Jamie Z. Thomas
       Kevin Sundwall
       Cy Castle
       U.S. ATTORNEY’S OFFICE
       111 South Main Street, Suite 1800
       Salt Lake City, UT 84111
       jamie.thomas@usdoj.gov
       kevin.sundwall@usdoj.gov
       cy.castle@usdoj.gov

       Attorneys for the United States



                                                         /s/ Pia Martinez




                                                            NOTICE OF WITHDRAWAL OF COUNSEL
                                                                 CASE NO. 1:19-CR-00101, PAGE 2
